DAVIDSON, Judge.
For the reasons this day assigned in the companion case of Ex parte William Calvin Johnson, No. 26,331, this day decided, (page 457, this volume), the appeal is dismissed.
Opinion approved by the court.
ON MOTION TO REINSTATE APPEAL.
BELCHER, Judge.
The appeal in this case is reinstated for the reasons given in the companion case of Ex Parte William Calvin Johnson, No. 26,331, (Page 457, this volume).
The requisition in this cause of the demanding state gives the name “Darrell J. Herbert alias Johnny Cadillac,” and all the accompanying papers give the name “Darrell J. Hebert alias Johnny Cadillac.” The executive warrant of the Governor of this state was issued for “Darrell J. Hebert alias Johnny Cadillac.”
Upon the hearing in this case, the appellant testified that his name was Darrell J. Hebert and that he was also known as Johnny Cadillac.
We conclude that the trial court did not err in holding that appellant was the person sought to be extradited by the State of Virginia, and for whom the executive warrant was issued. Ex Parte McMillan, 156 Texas Crim. Rep. 355, 242 S.W. 2d 384.
Other points raised are controlled by our decision in the companion case of Ex Parte Johnson, above cited, and this day decided.
The judgment is affirmed.
Opinion approved by the Court.